Citation Nr: 1528068	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-30 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1966 to February 1968, including combat service in the Republic of Vietnam.  His decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from decisions of the RO in December 2012 and in June 2013 that denied service connection for PTSD.  The Veteran timely appealed.

The Board notes that the U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Accordingly, because the Veteran claimed service connection for PTSD and has exhibited symptoms of anxiety, the issue on the title page reflects the expanded issue on appeal as a result of the Clemons decision. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations that define the term "psychosis" to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders (DSM) and replace them with references to the recently updated Fifth Edition (DSM-5). The provisions of the interim final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this interim final rule do not apply to claims that have been certified for appeal to the Board or are pending before the Board, such as this case.  Here, the RO certified the Veteran's appeal to the Board in November 2013 and, therefore, the claim is governed by DSM-IV.

The Veteran contends that his claimed psychiatric disability, to include PTSD, had its onset in active service.

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability that are subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2014); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). 

Based on the Veteran's combat service, the report of a June 2013 VA examination reflects that the Veteran had been exposed to a traumatic event that involved actual or threatened death or serious injury; and that his response involved intense fear, helplessness, or horror.  Although the Veteran's stressors were found adequate to support a diagnosis of PTSD, the June 2013 examiner opined that the Veteran's current symptoms did not meet full criteria for PTSD.  Specifically, the June 2013 examiner found that the Veteran did not present with symptoms of persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness, or with persistent symptoms of increased arousal.

While a diagnosis of PTSD was not rendered during the June 2013 VA examination, the Board observes that VA records during the pendency of the appeal reflect that the Veteran minimized his symptoms and appeared quite anxious and tearful during consultation in February 2012.  Moreover, VA records reflect that the Veteran participated in PTSD group therapy sessions in 2012.  He then endorsed symptoms in the intrusion, avoidance, and arousal clusters.

Given that it appears that a diagnosis of PTSD for treatment purposes has been established, and further given that no opinion exists as to any other psychiatric disability, the Board finds that remand is necessary for further examination in order to obtain clarifying medical evidence.  38 C.F.R. § 3.159(c)(4) (2014).

While further delay of this case is regrettable, due process considerations require such action.   Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's outstanding VA treatment records, dated from July 2014; and associate them with the Veteran's claims file (physical or electronic).

2. Schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed psychiatric disability, to include PTSD. 

Upon review of the file, and following examination, the examiner is asked to render opinions as to the following:

a.  Whether a diagnosis of PTSD is appropriate; and if so, whether it is at least as likely as not related to the Veteran's active service, to include combat service in Vietnam. 

Specifically, the examiner should determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty and whether it is adequate to support a diagnosis of PTSD.  

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

b.  For non-PTSD psychiatric disability or disabilities diagnosed, whether it is at least as likely as not (50 percent probability or greater) that the disability is related to the Veteran's active service, to include combat service in Vietnam.  

The examiner is asked to explain the reasons behind any opinions offered.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  

If the examiner determines that an opinion cannot be made without resort to mere speculation, then it should be clear in the examiner's remarks whether it cannot be determined from current medical knowledge that a specific in-service injury or disease can possibly cause the claimed disorder, or whether the actual cause is due to multiple potential causes.  In other words, simply stating that an opinion cannot be made without resort to mere speculation is not acceptable without a detailed explanation as to why this is so.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  

3.  After ensuring that the requested actions are completed, readjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a SSOC before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




